Citation Nr: 0940467	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served in the Army and Army 
Reserves with various periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA) from 1964 to 1970, to include active duty from 
February 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDING OF FACT

The Veteran does not currently have a bilateral sensorineural 
hearing loss disability.


CONCLUSION OF LAW

The Veteran's alleged bilateral sensorineural hearing loss 
disability was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in October 2003 and January 2004.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran indicated that he recalls being 
examined in February 1970 prior to his separation from the 
military and being informed at that time that he lost 20-25% 
of his hearing.  The RO made exhaustive attempts to locate 
the February 1970 examination, but to no avail.  The record 
contains the Veteran's service treatment records, to include 
6 audiometric evaluations, to include the last in January 
1970 prior to separation.  The Board concludes any further 
attempts to locate the alleged February 1970 examination 
would be futile. The Veteran has at no time referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran currently 
has bilateral sensorineural hearing loss is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since there is no evidence 
the Veteran currently has the claimed disability.  First and 
foremost, service connection requires medical evidence of a 
current disability.  This is explained in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the record does not contain a current diagnosis of hearing 
loss for the Veteran.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges that he has hearing loss as a result of 
his active military service in the Army.  Specifically, 
although assigned as an international public relations 
officer in Vietnam, he was involved in assignments against 
hostile attack.

The Veteran's DD-214 confirms the Veteran served in Vietnam.  
The claims folder also contains records of the Veteran's 
military awards, to include a bronze star, detailing the 
Veteran's involvement in military operations against an armed 
hostile force in the Republic of Vietnam.  Accordingly, the 
Board concedes the Veteran likely was exposed to acoustic 
trauma during his military service.  See Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996) (a combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service). 
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 

That is, even though the Board concedes the Veteran was 
exposed to in-service acoustic trauma, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between a current disability 
and his in-service acoustic trauma. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999). 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The pertinent inquiry, then, is whether the Veteran has 
medically-diagnosed hearing loss attributed to his in-service 
acoustic trauma.  The Board concludes he does not.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

In this case, the Board notes the claims folder currently 
contains voluminous records of other medical disabilities, 
but no doctor has ever diagnosed the Veteran with bilateral 
sensorineural hearing loss.  Indeed, it does not appear from 
the record that the Veteran ever received treatment for 
complaints of hearing loss.  The Veteran conceded in a recent 
statement that he has not received treatment for hearing loss 
since his February 1970 separation examination.

Rather, the Veteran alleges he was told during his February 
1970 separation examination that he lost 20-25% of his 
hearing due to his military service, and that such a loss was 
typical of armed servicemen.  Regrettably, no such record 
could be located.  The RO exhausted all reasonable means to 
locate a February 1970 audiometric examination, but could not 
find it.  In contrast, however, the Veteran's service 
treatment records are silent as to any complaints, diagnoses 
or treatment for bilateral hearing loss.  Throughout the 
Veteran's service in the Reserves and Army, the Veteran was 
provided six audiometric examinations in May 1964, June 1965, 
March 1966, March 1967, February 1968 and January 1970.  The 
January 1970 separation examination is the last separation 
examination of record, but, the audiometric findings at that 
time were within normal range.  Indeed, the January 1970 
audiological findings showed improved hearing compared to the 
audiological results from his February 1968 entrance 
examination to active duty.  The January 1970 examination 
results, moreover, are fairly consistent with the other 
examinations.  None of the audiological tests found in the 
service treatment records, moreover, reflect hearing loss as 
defined in the regulations.  See 38 C.F.R. § 3.385.  

After service, as indicated above, the Veteran has not 
provided or identified any post-service medical evidence that 
he has a current diagnosis of bilateral sensorineural hearing 
loss.  In contrast, the file contains voluminous records of 
other medical disabilities.  None of the records indicate 
complaints, treatment or diagnoses of hearing loss.  In 
short, there is no medical evidence that the Veteran has a 
current disability.

The Board has considered the Veteran's statements that his 
hearing has been impaired since his military service.  
Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b).  In accordance with the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 
2006), the Board concludes that the lay evidence presented by 
the veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  However, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his injuries in service to a current disability.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
current disability.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the Veteran's 
allegations that his hearing has been impaired since the 
military, no medical professional has ever actually diagnosed 
the Veteran with hearing loss, much less related a chronic 
hearing disability with any remote incident of service, to 
include in-service noise exposure. 

Direct service connection requires first and foremost a 
diagnosis of a current disability.  See Hickson, 12 Vet. App. 
at 253.  Without such evidence, the Veteran's claim must 
fail.   In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


